Robert L. Brown, Justice, dissenting. The majority opinion denies Tremain Lacy his right to appeal. That is a radical step which should only be taken in the direst of circumstances. I would accept Lacy’s appeal and consider only the speedy-trial issue. Because the speedy-trial issue is not preserved, I would affirm the trial court. I would not address the second issue dealing with the thumb print and identity card because Lacy directed his counsel not to appeal that issue. There is no question but that the right to appeal in a criminal case is a fundamental part of due process which is specifically protected by the United States and Arkansas Constitutions. See U.S. Const. amend. 5 and 14; Ark. Const. art. 2, § 8. See also Ark. R. App. P. — Crim. 1(a). Despite this constitutional protection and the right to appeal in our Criminal Rules, this court has announced in the past that it would not accept a conditional appeal in a particular case. See Holt v. State, 300 Ark. 300, 778 S.W.2d 928 (1989). In Holt, the appellant expressly stated in his brief and at oral argument that he wanted either a dismissal or an affirmance but no new trial. We could not accommodate the appellant’s request in Holt, because our review reflected that one issue raised would require reversal and a retrial. We, accordingly, would not allow Holt to argue on appeal only the point that would require dismissal. The underlying policy consideration in Holt was that we would not allow him to appeal only the dismissal point and not risk a longer sentence by arguing a second point for reversible error which would result in a new trial. The Holt case is distinguishable from the facts of this case. In Holt, we said: Our review of the issues raised in this appeal reflect only one which has merit, and that issue, mentioned below, would require a retrial. Holt, 300 Ark. at 301, 778 S.W.2d at 929 (emphasis added). In that case, six points for reversal had been raised. Holt insisted in his brief and at oral argument that only dismissal or afHrmance be considered by this court and not reversal and remand for a new trial, even though he had raised six points in his appeal. In the instant case, that is not the situation. Lacy has directed his attorney only to appeal one issue — the speedy-trial violation. There is no second issue that he has appealed where this court has determined that there is reversible error warranting a new trial. ' Again, we are on shaky ground when we deny a criminal appellant an appeal on the basis that he only wishes to appeal one issue and not two. I would distinguish this case from Holt and permit the appeal. I respectfully dissent.